







EMPLOYMENT AGREEMENT
THIS EMPLOYMENT AGREEMENT (this “Agreement”), dated this November 30, 2018, by
and between Renewable Energy Group, Inc., a Delaware corporation (the
“Company”), and Cynthia Warner (“Executive”).


WHEREAS, the Company desires to employ Executive, and Executive desires to be
employed by the Company, on the terms and conditions set forth herein.


NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth below, and for other good and valuable consideration, it is hereby
covenanted and agreed by the Company and Executive as follows:


1.Term and Duties.


1.1Term. The Company hereby employs Executive for a term (as the same may be
extended, the “Term”) commencing as of January 14, 2019 and continuing until
January 14, 2022, unless terminated earlier in accordance with the provisions of
Section 7. On January 14, 2022, the Term shall automatically be extended for
successive one-year periods in accordance with the terms of this Agreement
(subject to termination as aforesaid) unless either party notifies the other
party of non-renewal in writing, in accordance with Section 12, at least 90 days
prior to the expiration of the initial period or any subsequent renewal period.


1.2Duties. During the Term, Executive shall be employed by the Company as the
President and Chief Executive Officer of the Company, and, as such, Executive
shall faithfully perform for the Company the duties of said office and shall
perform such other duties of an executive, managerial or administrative nature
as shall be specified and designated from time to time by the Board of Directors
(the “Board”) of the Company. Executive shall report to the Board. Executive
shall devote substantially all of her business time and effort to the
performance of her duties hereunder, except that Executive may devote reasonable
time and attention to civic, charitable, business or social activities, so long
as such activities do not interfere with Executive’s employment duties.
Executive shall comply with the policies, standards, and regulations established
from time to time by the Company. In addition, during the Term, Executive shall
serve as a member of the Board and the Company shall nominate Executive for
re-election to the Board at such times as shall be necessary for Executive to
remain as a member of the Board throughout the Term. During the Term, Executive
shall not receive any compensation in any form in her capacity as a member of
the Board.


2.Location. During the Term, Executive shall perform her duties under this
Agreement at the Company’s headquarters, subject to travel required by
Executive’s position and consistent with the reasonable business needs of the
Company.


3.Office Space and Administrative Support. During the Term, the Company shall
furnish Executive with office space, equipment, supplies and such other
facilities and personnel at the Company’s headquarters commensurate with
Executive’s position.


4.
Compensation.



4.1Annual Salary. During the Term, the Company shall pay Executive a base salary
at the rate of $800,000 per annum, in accordance with the customary payroll
practices of the Company applicable


-1-







--------------------------------------------------------------------------------





to senior executives, but not less frequently than monthly. The Compensation
Committee (the “Compensation Committee”) of the Board shall review Executive’s
base salary during the Term and may increase such amount as it may deem
advisable (such salary, as the same may be increased, the “Annual Salary”). The
Annual Salary shall be prorated for any partial calendar year during the Term.


4.2Bonus and Incentive Compensation. Executive shall be entitled to participate
in the Company’s incentive compensation programs as follows:


(a)Annual Bonus Compensation. During the Term, Executive shall be eligible to
receive an annual bonus (the “Annual Bonus”) pursuant to the terms and
conditions of the Company’s annual incentive plan for executive officers (or any
successor thereto). Based upon attainment of performance goals predetermined by
the Compensation Committee, Executive shall be entitled to an Annual Bonus
payment at a target level of 100% of Executive’s Annual Salary. The Compensation
Committee shall review the target annual bonus percentage during the Term and
may increase such percentage as it may deem advisable (such target annual bonus,
as the same may be increased, the “Target Annual Bonus”).


(b)Equity Incentive Compensation - In General. During the Term, Executive shall
be eligible to participate in the Company’s equity incentive plans pursuant to
the Company’s Amended and Restated 2009 Stock Incentive Plan (the “Plan”) (or
any successor thereto) or such other plans or programs as the Compensation
Committee shall determine. In the event that the vesting terms of the applicable
award agreements governing Executive’s equity-based incentive awards differ from
or are in conflict with the vesting terms set forth in Section 7 of this
Agreement, the terms of this Agreement shall govern and control.


(c)Equity Incentive Compensation - Specific Grants. Each award set forth below
shall be granted under the Plan and shall be evidenced by, and subject to the
terms of, a restricted stock unit award agreement or a performance-based
restricted stock unit award agreement, as applicable, in the form generally used
by the Company under the Plan.


(i)
As soon as practicable following January 14, 2019, the Company shall grant
Executive a one-time award in the form of restricted stock units (“Sign-On
RSUs”) covering shares of the Company’s common stock, par value $.0001 per share
(“Common Stock”), having a total Fair Market Value (as defined in the Plan) on
the date of grant of $1,000,000. The Sign-On RSUs shall fully vest on the third
anniversary of the date of grant, subject to Executive’s continued employment
with the Company or one of its affiliates through such date, except as set forth
in the applicable award agreement for the Sign-On RSUs, which shall incorporate
the provisions of Section 7.1(d), Section 7.3(a)(i)(G) and Section 7.4(b)(i)(F),
below).

(ii)
For each fiscal year during the Term, the Company shall grant Executive annual
long-term incentive compensation awards having a target value of 237.5% of
Executive’s Annual Salary, based on the Fair Market Value (as defined in the
Plan) of the target number of shares of Common Stock underlying such awards as
of the date of grant. For fiscal year 2019, 25% of such annual awards shall be
in the form of restricted stock units (the “Annual RSUs”), and 75% of such
annual awards shall be in the form of performance-based restricted stock units
(the “Annual PBRSUs”). For fiscal year 2020 and thereafter, the mix of Annual
RSUs and Annual PBRSUs shall be determined by the Committee in its discretion.
The Annual RSUs shall fully vest on the third anniversary of the date of grant
subject to Executive’s continued employment with the Company or one of its
affiliates through such date (except as set forth in the applicable award



-2-







--------------------------------------------------------------------------------





agreement), and the Annual PBRSUs shall vest based on attainment of performance
conditions selected by the Compensation Committee which such conditions shall be
consistent with the performance conditions established for the other senior
executive officers of the Company.


4.3Benefits - In General. During the Term, Executive shall be permitted to
participate in any group health, dental, vision, disability and life insurance
benefit plans and programs, retirement plans, fringe benefit programs, paid
time-off policies and similar benefits that may be available to other senior
executives of the Company generally, on the same terms as such other executives,
in each case to the extent that Executive is eligible under the terms of such
plans or programs. The Company reserves the right to modify, suspend or
discontinue any of its health or welfare benefit, retirement, fringe benefit,
paid time-off (“PTO”) and other plans, practices, policies or programs at any
time without recourse by Executive; provided, Executive’s PTO benefit shall
include 30 days’ vacation per calendar year.


4.4Relocation Benefits. Executive shall relocate her principal residence to
metropolitan Des Moines (which for this purpose shall include but not be limited
to the Ames, Iowa area) no later than June 17, 2019. The Company shall provide
Executive with the following relocation benefits through payment or
reimbursement of reasonable costs relating to (i) packing and moving Executive’s
personal effects and vehicles from her current residence to a residence in
metropolitan Des Moines, (ii) closing costs on the sale of Executive’s current
residence and the purchase of a residence in metropolitan Des Moines (in each
case, including brokers’ commissions, title charges, attorneys fees, and
transfer taxes) and (iii) a miscellaneous nonitemized cash allowance in the
amount of $20,000. In addition, prior to Executive’s relocation of her principal
residence, the Company shall pay Executive an allowance to cover her actual
temporary housing costs in metropolitan Des Moines in an amount up to $5,000 per
month. All payments or reimbursements under this Section 4.4 that are taxable to
Executive shall be fully grossed up for all taxes incurred by Executive on such
payments.
4.5Legal Fees. The Company shall pay Executive’s reasonable legal fees and
expenses incurred by Executive in connection with the review, negotiation and
preparation of this Agreement and any documents ancillary thereto in an amount
not to exceed $10,000.


4.6Expenses. The Company shall pay or reimburse Executive for all ordinary and
reasonable out-of-pocket expenses incurred by Executive during the Term in the
performance of Executive’s services under this Agreement; provided that such
expenses are incurred and accounted for by Executive in accordance with the
policies and procedures established from time to time by the Company.


5.Clawback. Notwithstanding anything in this Agreement to the contrary,
Executive acknowledges that the Company may be entitled or required by law, the
Company’s policy (the “Clawback Policy”) or the requirements of an exchange on
which the Company’s shares are listed for trading, to recoup cash, equity or
other compensation paid or provided to Executive pursuant to this Agreement or
otherwise, and Executive agrees to comply with any Company request or demand for
recoupment pursuant to such law or policy. Executive acknowledges that the
Clawback Policy may be modified from time to time in the sole discretion of the
Company and without the consent of Executive, and that such modification shall
be deemed to amend this Agreement.


6.Indemnification. The Company shall, at all times during which Executive may be
subject to liability for her acts and omissions to act occurring while serving
as an officer or a member of the Board, indemnify Executive and hold her
harmless (including advances of attorneys fees and expenses) to the maximum
extent permitted under the Company’s certificate of incorporation, by-laws and
applicable law (including the Delaware General Corporation Law). Executive shall
be covered as an insured under any contract of directors and officers liability
insurance that insures members of the Board. This Section 6 shall survive a
termination of Executive’s employment and service as a member of the Board and
any termination


-3-







--------------------------------------------------------------------------------





of this Agreement.


7.Termination of Employment.


7.1Termination upon Death or Disability. If Executive dies during the Term, the
obligations of the Company to or with respect to Executive shall terminate in
their entirety except as otherwise provided under this Section 7.1. If Executive
becomes eligible for disability benefit payments under the Company’s long-term
disability plans and arrangements (or, if none, if Executive by virtue of ill
health or other disability is unable to perform substantially and continuously
the duties assigned to her for at least 120 consecutive or non-consecutive days
out of any consecutive 12-month period), the Company shall have the right, to
the extent permitted by law, to terminate the employment of Executive upon
notice in writing to Executive; provided that the Company shall have no right to
terminate Executive’s employment if, in the reasonable opinion of a qualified
physician acceptable to the Company, it is substantially certain that Executive
shall be able to resume Executive’s duties on a regular full-time basis within
30 days of the date Executive receives notice of such termination. Upon death or
other termination of employment by virtue of disability in accordance with this
Section 7.1, Executive (or Executive’s estate or beneficiaries in the case of
the death of Executive) shall have no right to receive any compensation or
benefits hereunder on and after the effective date of the termination of
employment other than
(a) Executive’s Annual Salary, PTO and other benefits earned and accrued under
this Agreement prior to the date of termination (and reimbursement under this
Agreement for expenses incurred prior to the date of termination);
(b) any unpaid Annual bonus earned for a year preceding the year in which such
termination occurs, payable when annual bonuses are paid to other executives for
such preceding year (“Prior Year Bonus”);
(c) a lump sum cash payment equal to the Annual Bonus for the calendar year in
which Executive’s employment hereunder terminates, prorated based on the number
of days during the period beginning on January 1 and ending on the date on which
Executive’s employment is terminated pursuant to this Section 7.1, and
calculated based on actual performance through the end of the applicable
performance year (but in no event shall the amount of the bonus payable to
Executive be greater than the prorated portion of Executive’s Target Annual
Bonus for such year in the event of Executive’s termination within the first 180
days of such year), payable at the same time as annual bonuses of other senior
executives of the Company, but in no event later than March 15 of the year
following the year with respect to which such Annual Bonus is payable; and (d)
any unvested Sign-On RSUs shall become fully vested and settled promptly after
such termination.


7.2
Termination by the Company for Cause; Termination by Executive without

Good Reason.


(a)
For purposes of this Agreement, “Cause” shall mean Executive’s:



(i)
willful failure to perform her material employment duties hereunder;



(ii)
having been convicted of, or entered a plea of nolo contendere to, a crime that
constitutes a felony;



(iii)
commission of any crime (other than traffic or other petty offenses) relating to
Executive’s employment with the Company or any of its subsidiaries or
affiliates;



(iv)
material violation of any federal, state or local law or administrative



-4-







--------------------------------------------------------------------------------





regulation related to the business of the Company or any of its subsidiaries or
affiliates;


(v)
willful conduct that could result in unfavorable publicity about the Company or
any of its subsidiaries or affiliates;



(vi)
willful failure to comply in any material respect with the material policies of
the Company or any of its subsidiaries or affiliates; or



(vii)
material breach of the terms of this Agreement or the Non- Competition and
Confidentiality Agreement;



provided, that the Company shall not be permitted to terminate Executive for
Cause except on written notice given to Executive at any time following the
occurrence of any of the events described above. No act or omission to act shall
be “willful” if conducted in good faith or with a reasonable belief that such
conduct was in the best interests of the Company. Notwithstanding the foregoing,
Executive shall not be deemed to have been terminated for Cause under clause
(i), (v), (vi), (vii) or (viii) above unless the Company provided written notice
to Executive setting forth in reasonable detail the reasons for the Company’s
intention to terminate for Cause and Executive failed within 30 days to cure the
event or deficiency set forth in the written notice.


(a)For purposes of this Agreement, “Good Reason” shall mean, unless otherwise
consented to by Executive:


(i)
a material reduction of Executive’s Annual Salary or Target Annual Bonus
opportunity (except for an across-the-board annual base salary reduction of like
proportion affecting all senior executives of the Company);



(ii)
a material breach of the terms of this Agreement by the Company;



(iii)
a material diminution of Executive’s title, duties or responsibilities
(including reporting responsibilities);



(iv)
a relocation of Executive’s offices to more than 50 miles from the Company’s
principal place of business in Ames, Iowa; or



(v)
any failure of the Company to assign this Agreement to any successor to the
assets and business of the Company, or a failure of any such successor to assume
the Company’s obligations under this Agreement.



Notwithstanding the foregoing, Good Reason shall not be deemed to exist unless
notice of termination on account thereof (specifying a termination date no
earlier than 30 days from the date of such notice) is given by Executive to the
Company no later than 30 days after the time at which Executive first becomes or
should have become aware of the event or condition purportedly giving rise to
Good Reason; and, in such event, the Company shall have 30 days from the date
notice of such a termination is given to cure such event or condition and, if
the Company does so, such event or condition shall not constitute Good Reason
hereunder, but, if the Company does not cure such event within the 30-day
period, Executive must terminate her employment not later than 45 days after the
end of such 30-day period in order for Good Reason to exist.


(b)If the Company terminates Executive’s employment hereunder for Cause or if
Executive terminates her employment at any time other than for either Good
Reason or Retirement, then (i)


-5-







--------------------------------------------------------------------------------





Executive shall receive Executive’s Annual Salary, PTO and other benefits (but,
in all events, and without increasing Executive’s rights under any other
provision hereof, excluding any Annual Bonus not yet paid) earned and accrued
under this Agreement prior to Executive’s termination of employment (and
reimbursement under this Agreement for expenses incurred prior to the
termination of employment), and (ii) Executive shall have no further rights to
any other compensation or benefits hereunder on or after the termination of
employment, or any other rights hereunder.


7.3
Termination by the Company without Cause; Termination by Executive for Good
Reason.



(a)
If the Company terminates Executive’s employment without Cause or if

Executive terminates Executive’s employment with the Company for Good Reason,
then:


(i)
Executive shall (subject, in the case of the following clauses (C), (D), (F),
(G) and (H), to Executive’s delivery of a general release substantially in a
form attached hereto as Exhibit A reasonably acceptable to the Company which
shall have become irrevocable and Executive’s compliance with the covenants set
forth in the Non- Competition and Confidentiality Agreement) be entitled to:



(A)
any accrued but unpaid Annual Salary and PTO due to Executive as of the
termination of employment;



(B)
reimbursement under this Agreement for expenses incurred but unpaid prior to the
termination of employment;



(C)
a cash payment equal to 150% of the sum of Executive’s Annual Salary plus her
Target Annual Bonus, payable in equal installments over an 18-month period in
accordance with the Company’s usual and customary payroll practices;



(D)
a lump sum cash payment equal to the Target Annual Bonus for the calendar year
in which Executive’s employment hereunder terminates, prorated based on the
number of days during the period beginning on January 1 and ending on the date
on which Executive’s employment is terminated pursuant to this Section 7.3;



(E)
any unpaid Prior Year Bonus;



(F)
for a period of 18 months after termination, such health benefits under the
Company’s health plans and programs applicable to senior executives of the
Company generally (if and as in effect from time to time) as Executive would
have received under this Agreement (and at such costs to Executive as would have
applied in the absence of such termination); provided, however, that the Company
shall in no event be required to provide any benefits otherwise required by this
clause (F) after such time as Executive becomes entitled to receive benefits of
the same type from another employer or recipient of Executive’s services (such
entitlement being determined without regard to any individual waivers or



-6-







--------------------------------------------------------------------------------





other similar arrangements);


(G)
any unvested Sign-On RSUs shall become fully vested and settled promptly after
such termination; and



(H)
any unvested Annual RSUs, Annual PBRSUs and other equity grants shall become
immediately vested on the date of termination (and settled within 30 days
thereafter) pro rata based on the ratio of (x) the number of days elapsed from
the first day of the vesting period set forth in the grant agreement through the
date on which Executive’s employment is terminated pursuant to this Section 7.3
to (y) the total number of days in the vesting period (and if such awards vest
on an annual basis, then such proration shall be based on the ratio of (p) the
total number of days from the vesting date immediately preceding the termination
date (or, if none, from the first day of the vesting period set forth in the
grant agreement) through the date on which Executive’s employment is terminated
pursuant to this Section 7.3 to (q) the total number of days from such
immediately preceding vesting date (or, if none, from the first day of the
vesting period set forth in the grant agreement) to the next succeeding vesting
date following the employment termination date; provided, any unvested Annual
PBRSUs and other equity grants subject to performance-based vesting will remain
subject to achievement of the applicable performance requirements and will be
settled at the same time as Annual PBRSUs or and other equity grants subject to
performance-based vesting are settled for other executive grantees after
completion of the performance period.



(ii)
The timing of the payments provided under Section 7.3(a)(i) shall be as follows,
except as provided in Section 7.6:



(A)
Amounts payable pursuant to clauses (A), (B) and (E) of Section 7.3(a)(i) shall
be paid in the normal course or in accordance with applicable law and in no
event later than 30 days following Executive’s separation from service;



(B)
Amounts payable pursuant to clauses (C) and (D) of Section 7.3(a)(i) shall
commence or be paid, as applicable, on the 60th day following the separation
from service, provided Executive has delivered the release referenced in Section
7.3(a)(i) to the Company and such release has become irrevocable; and



(C)
Amounts payable for the health benefits provided pursuant to clause (F) of
Section 7.3(a)(i) shall commence at the date following Executive’s separation
from service that is required under the relevant health plans and programs to
provide such benefits.



(iii)
Executive shall have no further rights to any other compensation or benefits
hereunder on or after the termination of employment, or any other rights



-7-







--------------------------------------------------------------------------------





hereunder.


7.4Termination by the Company without Cause or Termination by Executive for Good
Reason Following a Change in Control.


(a)For purposes of this Agreement, “Change in Control” means:


(i)
any person (within the meaning of Sections 13(d) and 14(d) of the Securities
Exchange Act of 1934, as amended (the “Exchange Act”) but excluding (x) a
trustee or other fiduciary holding securities under an employee benefit plan
maintained by the Company or a parent or subsidiary and (y) a corporation owned
directly or indirectly by the stockholders of the Company in substantially the
same proportions as their ownership of the common stock of the Company, par
value

$0.0001 per share (the “Common Stock”)) becomes the beneficial owner (as such
term is defined in Rule 13d-3 under the Exchange Act) of 50% or more of the
Common Stock or of the securities of the Company that are entitled to vote
generally in the election of directors of the Company (“Voting Securities”)
representing 50% or more of the combined voting power of all Voting Securities
of the Company;


(ii)
the Incumbent Directors cease for any reason to constitute at least 60% of the
Board;



(iii)
the restructuring of the Company as a result of the consummation of a merger,
reorganization, consolidation, or similar transaction which shall result in the
Company’s stockholders immediately prior to such transaction not holding more
than 50% of the voting power of each of (A) the Company (or its successor) and
(B) any direct or indirect parent corporation of the Company (or its successor)
(any of the foregoing, a “Reorganization Transaction”); or



(iv)
the consummation of a plan or agreement that has been approved by the
shareholders of the Company for the sale or other disposition of all or
substantially all of the consolidated assets of the Company or a plan of
liquidation of the Company.



For purposes of the foregoing, “Incumbent Directors” means, as of any date, the
individuals then serving as members of the Board who were also members of the
Board as of the date two years prior to the date of determination; provided that
any member appointed or elected as a member of the Board after such prior date,
but whose election, or nomination for election, was approved by a vote or
written consent of at least a majority of the directors then comprising the
Incumbent Directors shall also be considered an Incumbent Director unless such
person’s election, or nominated for election, to the Board was as a result of,
or in connection with, a proxy contest or a Reorganization Transaction.


(b)If the Company terminates Executive’s employment without Cause or if
Executive terminates Executive’s employment with the Company for Good Reason, in
each case, within two years following the consummation of a Change in Control,
then:


(i)
Executive shall (subject, in the case of the following clauses (C), (D), (F),
and (G), to Executive’s delivery of a general release reasonably acceptable



-8-







--------------------------------------------------------------------------------





to the Company which shall have become irrevocable and Executive’s compliance
with the covenants set forth in the Non-Competition and Confidentiality
Agreement) be entitled to:


(A)
any accrued but unpaid Annual Salary and PTO due to Executive as of the
termination of employment;



(B)
reimbursement under this Agreement for expenses incurred but unpaid prior to the
termination of employment;



(C)
a lump sum cash payment equal to 200% of the sum of Executive’s Annual Salary
plus her Target Annual Bonus;



(D)
a lump sum cash payment equal to the Target Annual Bonus for the calendar year
in which Executive’s employment hereunder terminates, prorated based on the
number of days during the period beginning on January 1 and ending on the date
on which Executive’s employment is terminated pursuant to this Section 7.4;



(E)
any unpaid Prior Year Bonus;



(F)
(1) full acceleration of the vesting and settlement of any unvested Sign-On
RSUs, Annual RSUs or other time-based equity awards in the Company, (2) for
performance-based equity awards for which a target is not specified in the
applicable award agreement, vesting of a number of shares of Common Stock equal
to the number of shares of Common Stock set forth in the applicable award
agreement and (3) for performance-based awards for which a target is set forth
in the applicable award agreement, vesting of a number of shares of Common Stock
determined using “target” level of performance; and

(G)
for a period of 18 months after termination, such health benefits under the
Company’s health plans and programs applicable to senior executives of the
Company generally (if and as in effect from time to time) as Executive would
have received under this Agreement (and at such costs to Executive as would have
applied in the absence of such termination); provided, however, that the Company
shall in no event be required to provide any benefits otherwise required by this
clause (G) after such time as Executive becomes entitled to receive benefits of
the same type from another employer or recipient of Executive’s services (such
entitlement being determined without regard to any individual waivers or other
similar arrangements).



(ii)
The timing of the payments provided under Section 7.4(b)(i) shall be as follows,
except as provided in Section 7.6:



(A)
Amounts payable pursuant to clauses (A), (B) and (E) of Section 7.4(b)(i) shall
be paid in the normal course or in accordance with applicable law and in no
event later than 30 days following Executive’s separation from service;



-9-







--------------------------------------------------------------------------------







(B)
Amounts payable pursuant to clauses (C) and (D) of Section 7.4(b)(i) shall be
paid on the 60th day following the separation from service, provided Executive
has delivered the release referenced in Section 7.4(b)(i) to the Company and
such release has become irrevocable; and



(C)
Amounts payable for the health benefits provided pursuant to clause (G) of
Section 7.4(b)(i) shall commence at the date following Executive’s separation
from service that is required under the relevant health plans and programs to
provide such benefits.



(iii)
Executive shall have no further rights to any other compensation or benefits
hereunder on or after the termination of employment, or any other rights
hereunder.



7.5Retirement. Executive may terminate her employment (other than for Good
Reason) at any time on or after attainment of age 64 and five years of service
with the Company, provided that Executive has given the Company not less than 90
days’ notice (“Retirement”). If the Company gives notice to Executive pursuant
to Section 1.1 that the Term will not be renewed, any termination of Executive’s
employment by the Company (except if for Cause) or by Executive occurring on or
after expiration of the Term shall be treated as a Retirement.
(a)
Upon Retirement:



(i)
Executive shall (subject, in the case of the following clauses (D), and (E), to
Executive’s delivery of a general release substantially in a form attached
hereto as Exhibit A reasonably acceptable to the Company which shall have become
irrevocable and Executive’s compliance with the covenants set forth in the
Non-Competition and Confidentiality Agreement) be entitled to:



(A)
any accrued but unpaid Annual Salary and PTO due to Executive as of the
termination of employment;



(B)
reimbursement under this Agreement for expenses incurred but unpaid prior to the
termination of employment;



(C)
any unpaid Prior Year Bonus;



(D)
an Annual Bonus, for the year in which such termination occurs, prorated based
on the number of days during the period beginning on January 1 and ending on the
date on which Executive’s employment terminated pursuant to this Section 7.5,
determined subject to attainment of applicable Company performance requirements
(and any individual performance requirement shall be deemed fully satisfied);
and



(E)
any unvested Annual RSUs, Annual PBRSUs and other equity grants shall become
immediately vested on the date of termination (and settled within 30 days
thereafter) pro rata based on the ratio of (x) the number of days elapsed from
the first day of the vesting period set forth in the grant agreement through the
date of employment termination to (y) the



-10-







--------------------------------------------------------------------------------





total number of days in the vesting period (and if such awards vest on an annual
basis, then such proration shall be based on the ratio of (p) the total number
of days from the vesting date immediately preceding the termination date (or, if
none, from the first day of the vesting period set forth in the grant agreement)
through the date of employment termination to
(q) the total number of days from such immediately preceding vesting date (or,
if none, from the first day of the vesting period set forth in the grant
agreement) to the next succeeding vesting date following the employment
termination date; provided, any unvested Annual PBRSUs and other equity grants
subject to performance-based vesting will remain subject to achievement of the
applicable performance requirements and will be settled at the same time as
Annual PBRSUs or other equity grants subject to performance-based vesting are
settled for other executive grantees after completion of the performance period.
(ii)
The timing of the payments provided under Section 7.5(a)(i) shall be as follows,
except as provided in Section 7.6:



(A)
Amounts payable pursuant to clauses (A), (B) and (C) of Section 7.5(a)(i) shall
be paid in the normal course or in accordance with applicable law and in no
event later than 30 days following Executive’s separation from service; and



(B)
Amounts payable pursuant to clause (D) of Section 7.5(a)(i) shall be paid at the
same time as annual bonuses of other senior executives of the Company, but in no
event later than March 15 of the year following the year with respect to which
such Annual Bonus is payable, provided Executive has delivered the release
referenced in Section 7.5(a)(i) to the Company and such release has become
irrevocable.



7.6Delay in Payment to a Specified Employee. If Executive is a “specified
employee” within the meaning of Treasury Regulation Section 1.409A-1(i) as of
the date of Executive’s separation from service, the provisions of this Section
7.6 shall apply but only if, and to the extent, required to avoid the imputation
of any tax, penalty or interest pursuant to Section 409A of the Internal Revenue
Code of 1986, as amended (the “Code”), and the regulations and interpretive
guidance promulgated thereunder (collectively, “Section 409A”). No distribution
shall be made to Executive under Section 7.1, 7.3, 7.4 or 7.5 of this Agreement
before the date that is six months after her separation from service or, if
earlier, the date of Executive’s death. Any amounts otherwise payable to
Executive upon or in the six month period following Executive’s separation from
service that are not so paid by reason of this Section 7.6 shall be paid
(without interest) as soon as practicable (and in all events within 10 days)
after the date that is six months after Executive’s separation from service (or,
if earlier, as soon as practicable, and in all events within 10 days, after the
date of Executive’s death).


8.Limitation on Payments.


1.1General. In the event that the payments and benefits (the “Payments”) paid or
provided to Executive under this Agreement or otherwise (a) constitute
“parachute payments” within the meaning of Section 280G of the Code (“Section
280G”), and (b) but for this Section 8, would be subject to the excise tax
imposed by Section 4999 of the Code (“Section 4999”), then the Payments shall be
either (x) delivered in full, or (y) delivered as to such lesser extent which
would result in no portion of the Payments


-11-







--------------------------------------------------------------------------------





being subject to excise tax under Section 4999, whichever of the foregoing
amounts, taking into account the applicable federal, state and local income
taxes and the excise tax imposed by Section 4999, results in the receipt by
Executive on an after-tax basis, of the greatest amount of the Payments,
notwithstanding that all or some portion of the Payments may be taxable under
Section 4999. The provisions of this Section 8 shall apply if, at the time of
any change in ownership or control of the Company (within the meaning of Section
280G), the Company is an entity whose stock is readily tradable on an
established securities market (or otherwise), within the meaning of Section
280G.
1.2Accountants’ Determinations. Unless the Company and Executive otherwise agree
in writing, any determination required under this Section 8 shall be made in
writing by the Company’s independent public accountants immediately prior to the
Change of Control (the “Accountants”), whose determination shall be conclusive
and binding upon Executive and the Company for all purposes. For purposes of
making the calculations required by this Section 8, the Accountants may make
reasonable assumptions and approximations concerning applicable taxes and may
rely on reasonable, good faith interpretations concerning the application of
Section 280G and Section 4999. The Company and Executive shall furnish to the
Accountants such information and documents as the Accountants may reasonably
request in order to make a determination under this Section 8. The Company shall
bear all costs the Accountants may reasonably incur in connection with any
calculations contemplated by this Section 8. If a reduction in the Payments
constituting “parachute payments” as defined in Section 280G is necessary so
that benefits are delivered to a lesser extent, reduction shall occur in the
following order: (a) reduction of the cash severance payments; (b) cancellation
of accelerated vesting of equity awards that do not qualify for special
valuation under Q&A 24(c) of the regulations under Section 280G; (c)
cancellation of other equity awards; and (d) reduction of continued employee
benefits. In the event that the accelerated vesting of equity awards is to be
cancelled, such vesting acceleration shall be cancelled in the reverse
chronological order of Executive’s equity awards’ grant dates.


9.Restrictive Covenants. Simultaneously with the execution of this Agreement,
Executive shall execute the Employee Non-Competition and Confidentiality
Agreement attached hereto as Exhibit B (the “Non-Competition and Confidentiality
Agreement”).


10.Arbitration. All disputes between the parties or any claims concerning the
performance, breach, construction or interpretation of this Agreement, or in any
manner arising out of this Agreement, shall be submitted to binding arbitration
in accordance with the Commercial Arbitration Rules, as amended from time to
time, of the American Arbitration Association (the “AAA”), which arbitration
shall be carried out in the manner set forth below:


(i)
Within 15 days after written notice by one party to the other party of its
demand for arbitration, which demand shall set forth the name and address of its
designated arbitrator, the other party shall appoint its designated arbitrator
and so notify the demanding party. Within 15 days thereafter, the two
arbitrators so appointed shall appoint the third arbitrator. If the two
appointed arbitrators cannot agree on the third arbitrator, then the AAA shall
appoint an independent arbitrator as the third arbitrator. The dispute shall be
heard by the arbitrators within 90 days after appointment of the third
arbitrator. The decision of any two or all three of the arbitrators shall be
binding upon the parties without any right of appeal. The decision of the
arbitrators shall be final and binding upon the Company, its successors and
assigns, and upon Executive, her heirs, personal representatives, and legal
representatives.

(ii)
The arbitration proceedings shall take place in Des Moines, Iowa, and the
judgment and determination of such proceedings shall be binding on all parties.
Judgment upon any award rendered by the arbitrators may be



-12-







--------------------------------------------------------------------------------





entered into any court having competent jurisdiction without any right of
appeal.


(iii)
The Company shall pay all expenses of the arbitration, and the expenses of the
arbitrators and the arbitration proceeding. However, if in the opinion of a
majority of the arbitrators, any claim or defense of Executive was unreasonable,
the arbitrators may assess Executive, as part of any award to the Company, all
or any part of expenses of the arbitrators and the arbitration proceeding
otherwise payable by the Company.



11.Severability. As the provisions of this Agreement are independent of and
severable from each other, the Company and Executive agree that if, in any
action before any court or agency legally empowered to enforce this Agreement,
any term, restriction, covenant, or promise hereof is found to be unreasonable
or otherwise unenforceable, then such decision shall not affect the validity of
the other provisions of this Agreement, and such invalid term, restriction,
covenant, or promise shall also be deemed modified to the extent necessary to
make it enforceable.


12.Notice. For purposes of this Agreement, notices, demands and all other
communications provided for in this Agreement shall be in writing and shall be
deemed to have been duly given when received if delivered in person, the next
business day if delivered by overnight commercial courier (e.g., Federal
Express), or the third business day if mailed by United States certified mail,
return receipt requested, postage prepaid, to the following addresses:


(a)
If to the Company, to:



Renewable Energy Group, Inc. 416 S. Bell Avenue
Ames, Iowa 50010
Attn:    Chairman of the Board
 
with a copy to:


Pillsbury Winthrop Shaw Pittman LLP Four Embarcadero Center
22nd Floor
San Francisco, CA 94111 Attn:    Blair W. White, Esq.


(b)
If to Executive, to:



the address set forth in the Company’s records
Either party may change its address for notices in accordance with this Section
12 by providing written notice of such change to the other party.


13.Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Iowa (except under Section 6, in which
case Delaware law shall apply) without regard to the choice of law rules
thereof.


14.Benefits; Binding Effect; Assignment. This Agreement shall be binding upon
and inure to the benefit of the parties and their respective heirs, personal
representatives, legal representatives, successors and permitted assigns.
Executive shall not assign this Agreement. However, the Company is expressly


-13-







--------------------------------------------------------------------------------





authorized to assign this Agreement to any of its current or future subsidiaries
or affiliates upon written notice to Executive, provided that (a) the assignee
assumes all of the obligations of the Company under this Agreement, (b)
Executive’s role when viewed from the perspective of the Company’s current or
future subsidiaries or affiliates in the aggregate is comparable to such role
immediately before the assignment, and (c) the Company, for so long as an
affiliate of the assignee, remains secondarily liable for the financial
obligations hereunder.


15.Entire Agreement. This Agreement (together with Exhibit A and Exhibit B)
constitutes the entire agreement between the parties, and all prior
understandings, agreements or undertakings between the parties concerning
Executive’s employment or the other subject matters of this Agreement (including
without limitation any term sheets) are superseded in their entirety by this
Agreement. In the event of any inconsistency between this Agreement and any
other plan, program or practice of the Company in which Executive is a
participant or a party, this Agreement shall control unless Executive otherwise
agrees in writing and such other plan, program or practice specifically refers
to this Agreement as not so controlling.


16.Waivers; Amendments. This Agreement may be amended, superseded, canceled,
renewed or extended, and the terms hereof may be waived, only by a written
instrument signed by the parties or, in the case of a waiver, by the party
waiving compliance. No delay on the part of any party in exercising any right,
power or privilege hereunder shall operate as a waiver thereof, nor shall any
waiver on the part of any party of any such right, power or privilege nor any
single or partial exercise of any such right, power or privilege, preclude any
other or further exercise thereof or the exercise of any other such right, power
or privilege.


17.Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed an original, but which together shall be one and the same
instrument.


18.Executive Acknowledgment. Executive confirms and represents to the Company
that she has had the opportunity to obtain the advice of legal counsel,
financial and tax advisers, and such other professionals as she deems necessary
for entering into this Agreement, and she has not relied upon the advice of the
Company or the Company’s officers, directors, or employees.


19.Interpretation. As both parties having had the opportunity to consult with
legal counsel, no provision of this Agreement shall be construed against or
interpreted to the disadvantage of any party by reason of such party having, or
being deemed to have, drafted, devised, or imposed such provision.
20.Withholding. Any payments made to Executive under this Agreement shall be
reduced by any applicable withholding taxes or other amounts required to be
withheld by law or contract.


21.Section 409A. This Agreement is intended to meet, or be exempt from, the
requirements of Section 409A, with respect to amounts subject thereto, and shall
be interpreted and construed consistent with that intent. No expenses eligible
for reimbursement, or in-kind benefits to be provided, during any calendar year
shall affect the amounts eligible for reimbursement in any other calendar year,
to the extent subject to the requirements of Section 409A, and no such right to
reimbursement or right to in-kind benefits shall be subject to liquidation or
exchange for any other benefit. For purposes of Section 409A, each payment in a
series of installment payments provided under this Agreement shall be treated as
a separate payment. Any payments to be made under this Agreement upon a
termination of employment shall only be made upon a “separation from service”
under Section 409A. Notwithstanding the foregoing, the Company makes no
representations that the payments and benefits provided under this Agreement
comply with Section 409A or any exemption therefrom, and in no event shall the
Company be liable for all or any portion of any taxes, penalties, interest or
other expenses that may be incurred by Executive on account of non-compliance
with Section 409A.


22.Survivability. Those provisions and obligations of this Agreement which are
intended to


-14-







--------------------------------------------------------------------------------





survive shall survive notwithstanding termination of Executive’s employment with
the Company.


23.Set-off/No Mitigation. The Company’s obligation to pay Executive the amounts
provided and to make the arrangements provided hereunder shall be subject to
set-off, counterclaim or recoupment of undisputed amounts owed by Executive to
the Company or its affiliates. The Company agrees that, if Executive’s
employment is terminated hereunder, Executive shall not be obligated to seek
other employment in mitigation of the amounts payable or arrangements made under
any provision of this Agreement, and the obtaining of any such other employment
shall in no event effect any reduction of the Company’s obligations to make the
payments and arrangements required to be made under this Agreement.


24.Cooperation. Executive shall make herself reasonably available, taking into
account her other business and personal commitments, to cooperate with the
Company, its subsidiaries and affiliates and any of their respective officers,
directors, shareholders, employees or agents in connection with any
investigation, inquiry, administrative proceeding or litigation relating to any
matter in which Executive becomes involved or of which Executive has knowledge
as a result of Executive’s service with the Company or any of its subsidiaries
or affiliates.








































































-15-







--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have signed their names as of the day and
year first above written.
RENEWABLE ENERGY GROUP, INC.


By: /s/ Jeffrey Stroburg
Name: Jeffrey Stroburg
Title: Chairman


Employee


By: /s/ Cynthia J. Warner
Name: Cynthia J. Warner


































-16-







--------------------------------------------------------------------------------






EXHIBIT A


General Release of Claims





AGREEMENT AND RELEASE


This AGREEMENT is made and entered into by and between Renewable Energy Group,
Inc. and its affiliates (herein “Employer”) and Cynthia Warner (herein
“Employee”) effective as of the last date set forth on the signature page below.


Pursuant to the Employment Agreement dated November 30, 2018 between Employer
and Employee (the “Employment Agreement”), Employee is entitled to receive
certain benefits if Employer terminates her employment without “Cause” or
Employee terminates her employment for “Good Reason” (as such terms are defined
in the Employment Agreement). Such benefits are provided under Section 7.3 of
the Employment Agreement or, if the termination occurs within two years
following the consummation of a “Change in Control” (as such term is defined in
the Employment Agreement), under Section 7.4 of the Employment Agreement. In
either case, Employee’s entitlement to certain of the benefits described in
Sections 7.3 and 7.4 of the Employment Agreement is subject to Employee’s
delivery of a general release in the form of this Agreement and such release
having become irrevocable.


In consideration of the mutual promises contained in this Agreement and the
Employment Agreement, Employer and Employee have reached the following
agreement:


1. Separation. Employee acknowledges that her employment with Employer ends
effective [DATE].


2.Payment of Separation Benefits. In consideration of Employee’s service to
Employer and her further agreements as set out herein and in the Employment
Agreement, and in exchange for, and contingent upon, Employee signing this
Agreement and Release, Employer agrees to pay Employee the amounts described in
[Section 7.3(a)(i)(C), (D) and (E)] of the Employment Agreement, at the time or
times provided under [Section 7.3(a)(ii)] of the Employment Agreement.1 Such
payment will be subject to applicable withholdings and deductions and will be
paid in accordance with Employer’s customary payroll practices.


3.Full Compensation. Employee acknowledges that separation benefits are not
normally paid by Employer, and that the payments set forth in paragraph 2 exceed
the amounts that Employer is required to pay or provide under its otherwise
applicable policies and procedures. The payments set forth above, together with
such other amounts as may be payable pursuant to the Employment Agreement, shall
constitute full compensation to Employee for any and all sums owing her by
Employer, from any source whatsoever with the exception of amounts that may come
due and payable to Employee by virtue of her participation in Employer’s
retirement plan and other benefit plans according to the terms and eligibility
as set forth in appropriate plan documents in existence on Employee’s last date
of employment.


4.No Admission of Liability. This Agreement is not and shall not in any way be
construed as an admission of any wrongful acts by either party against each
other or any of Employer's officers, directors, employees, agents, affiliates,
or representatives.
______________________
1 If termination occurs within two years following the consummation of a Change
in Control, replace bracketed references with Section 7.4(b)(i)(C), (D), (E) and
(F) and Section 7.4(b)(ii), respectively.


A-1



--------------------------------------------------------------------------------





5.Release of Liability. In consideration of the payments set out herein,
Employee, on her own behalf and on behalf of anyone else who may make a claim
for such payments, hereby irrevocably and unconditionally voluntarily promises,
releases, and forever discharges Employer, its officers, directors, employees,
agents, representatives, or affiliates (herein the “Persons Released”) from any
causes of action, complaints, claims, obligations, damages, and expenses of any
nature whatsoever, in law or in equity, which she ever had, now has, or
hereinafter may have up to and including the date of this Agreement. This
release includes all claims that Employee may have now under any federal, state,
or local law, regulation or ordinance, whether now known or unknown or whichever
existed or now exist, including, without limitation, all liabilities, rights or
claims arising from or in connection with Employee’s employment with Employer
and her separation from Employer. This Release includes, but is not limited to,
a release of any rights or claims that Employee may have under the Employee
Retirement Income Security Act of 1974, as amended; Age Discrimination and
Employment Act; the Older Workers Benefit Protection Act; the Americans with
Disabilities Act; the Rehabilitation Act of 1973; Title VII of the Federal Civil
Rights Act, the Iowa Civil Rights Act; the Family and Medical Leave Act; any
applicable wage payment law; any express or implied contract right; any other
regulation or executive order prohibiting employment discrimination; and any
other common law or statutory claim not identified above. Employee agrees that
this instrument shall be a complete defense to any action or proceedings that
may be brought, instituted, or taken against those released with regard to any
matter herein released and shall forever be a complete bar to the commencement
or prosecution of any action or proceeding whatsoever against those released.
Anything herein to the contrary notwithstanding, Employee does not release or
waive (i) any claim for indemnification pursuant to Section 6 of the Employment
Agreement or otherwise pursuant to applicable law and any claim under directors
and officers liability insurance coverage, (ii) Employee’s rights as a
stockholder of Employer, (iii) any claims based on grounds arising after the
date hereof or (iv) any claim for accrued and vested benefits under any employee
benefit plan of Employer or any affiliate in which Employee is a participant.


6.Legal Action. Employee further agrees, promises and covenants to the extent
allowed by law, that neither she, nor any person, organization or any other
entity acting on her behalf will file, charge, claim, sue or cause or permit to
be filed, charged or claimed, any action for damages or other relief (including
injunctive, declaratory, monetary relief or other) against Employer in any court
or administrative agency involving her employment with Employer, or any matter
which occurred in the past up to the date of this Agreement, or otherwise
involving any claims, demands, causes of action, obligations, damages or
liabilities which are the subject of this Agreement; provided, however, that
nothing in this Agreement shall waive Employee’s right to file an application
for an award for original information submitted pursuant to Section 21F of the
Securities Exchange Act of 1934.


7.Reliance. Employee represents and certifies that she has carefully read and
fully understands all of the provisions and effects of this Agreement and that
she has voluntarily entered into this Agreement in reliance upon her own
knowledge, belief, and judgment and that neither Employer nor its agents,
representatives, or attorney have made any representations concerning the terms
or effects of this Agreement other than contained herein.


8.Separate Prior Agreement. Employee agrees to abide by the agreement that she
signed as an employee of Employer dated November 30, 2018 (“Employee
Non-Competition and Confidentiality Agreement”) governing promises relating to
confidentiality, non-solicitation of customers and non-competition with Employer
and agrees that this promise is a material term of this Agreement. A copy of the
Non-Competition and Confidentiality Agreement is attached and incorporated to
this Agreement. Employee will destroy or return to Employer all Confidential
Information (as defined in the Non-Competition and Confidentiality Agreement)
and return all other property belonging to Employer.


9.Terms Confidential. For so long as Employer has not publicly disclosed this
Agreement, Employee agrees not to disclose the terms of this Agreement to any
person or entity for any reason at any time without the prior written consent of
Employer, except for disclosures to her immediate family, her attorneys, for tax
purposes to her accountant or tax consultant, state and federal authorities, or
as required by law. All such persons to whom Employee discloses such information
shall be informed of the confidential nature of the information and shall agree
to keep such information confidential.


-2-







--------------------------------------------------------------------------------







10.Heirs and Successors Bound by Agreement. This Agreement shall be binding upon
Employee and upon Employee’s spouse, heirs, representatives, successors, and
assigns, and shall inure to the benefit of Employer and the other Persons
Released.


11.Iowa Law Governs. This Agreement is made and entered into in the state of
Iowa, and shall in all respects be interpreted, enforced and governed under the
laws of the state of Iowa.


12.Severability. Should any provision of this Agreement be declared or be
determined by any Court to be to be illegal or invalid, the validity of the
remaining parts, terms, or provisions shall not be affected thereby.


13.Entire Agreement. This Agreement sets forth the entire agreement between the
parties hereto, and fully supersedes any and all prior agreements or
understandings between the parties hereto pertaining to the subject matter
hereof.


14.Time Periods. Employee has twenty-one (21) days from the date of receiving
this document to consider whether or not to execute this Agreement. In the event
of such execution, Employee has a further period of seven (7) days from the date
of execution in which to revoke such execution, in which case this Agreement
shall become null and void and neither party shall have any obligation under
this Agreement. This Agreement shall not become effective or enforceable prior
to the expiration of such seven (7) day period.


15.Miscellaneous. Employee has read this Agreement and understands its terms and
effects. Employee is signing this Agreement knowingly and voluntarily and with
the intention of releasing all causes of action, liabilities, rights and claims
described above and acknowledges she has been advised in writing to consult, and
has had the time and opportunity to consult with competent legal counsel of her
selection.


Intending to be bound according to its terms, Employee and Employer have signed
this Agreement as of the dates stated below.


-3-







--------------------------------------------------------------------------------







RENEWABLE ENERGY GROUP, INC.


By: /s/ Jeffrey Stroburg
Name: Jeffrey Stroburg
Title: Chairman


Employee


By: /s/ Cynthia J. Warner
Name: Cynthia J. Warner








Attachment: Employee Non-Competition and Confidentiality Agreement




-4-







--------------------------------------------------------------------------------






EXHIBIT B


Employee Non-Competition and Confidentiality Agreement




B-1

--------------------------------------------------------------------------------








EMPLOYEE NON-COMPETITION AND CONFIDENTIALITY AGREEMENT


This Employee Non-Competition and Confidentiality Agreement (this “Agreement”)
is made between RENEWABLE ENERGY GROUP, INC., a Delaware corporation (the
“Employer”), and Cynthia Warner (“Employee”).


RECITALS:


A.The Employer and Employee are entering into an “at will” employment
relationship, and concurrently with the execution of this Agreement, the
Employer and Employee are entering into an employment agreement.


B.The parties wish to set out certain terms and conditions of Employee’s
employment with Employer (the Employer and its Affiliates (as hereinafter
defined) herein collectively the “Company”), the parties recognizing that
Employee may at times be employed by an Affiliate of Employer.


C.The Company’s special knowledge base, skills and competence in the biofuels
and renewable chemicals industries are critical to its growth.


D.The Company’s growth and competitiveness in the biofuels and renewable
chemicals industries depend on its exclusive possession of, and the non-public
nature of, its “Confidential Information” (as hereinafter defined).


E.The Company is engaged in research, development, procurement, sales,
marketing, transportation and production of biofuels and renewable chemicals,
feedstocks therefore and by- products thereof, and the ownership, lease,
acquisition, financing, construction and operation of biofuels and renewable
chemicals facilities, both nationally and internationally.


NOW, THEREFORE, in consideration of such employment relationship, and the
agreements contained herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, it is agreed follows:


1.Covenant Not To Compete. Employee shall not, during Employee’s employment with
the Company and for twelve (12) months thereafter, without the prior written
consent of the Company, directly or indirectly, own (other than passive
investments in publicly traded companies where such investment does not exceed
more than one percent (1%) of the total outstanding shares or other equity
interests of such company), manage, operate, control, be employed by,
participate in, advise or be connected in any manner with the ownership,
management, operation or control of a Competing Business. The covenants of
Employee contained in this paragraph 1 shall apply to each State and Country in
which the Company, either directly or indirectly through Employer or an
Affiliate of Employer, conducted its business or otherwise offered any goods,
products or services related to its business, which shall include all States in
the United States of America, which Employee represents and warrants is the
minimum geographical area in which the Company is presently operating and
intending to operate.


“Competing Business” is defined as a business engaged in the manufacture,
development, sale, or marketing of biodiesel or renewable diesel or any other
product or service (a) actively manufactured, developed, sold, or marketed by
the Company during Employee’s employment period, so long as it remains so
manufactured, developed, sold, or marketed by the Company or (b) which the
Company has taken, and continues to take, substantial steps to prepare to test,
manufacture, research, develop, fund, sell, market or otherwise target or pursue
as a special project or initiative in which Employee had direct or indirect
managerial or supervisory responsibility, as of Employee’s termination date. For
the avoidance of doubt, employment with, or other provision of services to, an
entity or other person that engages in a Competing Business shall not constitute
the engagement by Employee in a Competing Business so long as Employee is not
involved in activities constituting, and does not in any way assist or advise,
directly or indirectly, a Competing Business.


-2-







--------------------------------------------------------------------------------







2.Employees, Customers, Suppliers, Etc. Employee shall not, during Employee’s
employment with the Company and the period of twelve (12) months following the
termination of Employee’s employment, in any manner, directly or indirectly,
solicit on behalf of any employer other than the Company the services or
employment, or cause any employer other than the Company to engage the services
or employ anyone who is then (or who was within the six (6) months prior
thereto) an employee, or to induce an independent contractor of the Company to
reduce or terminate such independent contractor’s services to the Company or, in
connection with a Competing Business, contact or solicit any of the Company’s
then past, present or identified potential customers, suppliers or strategic
partners or any such customer, supplier, or strategic partner of any facility
managed by the Company.


3.Non-Disparagement. Subject to paragraph 5, Employee agrees to refrain from
making, directly or indirectly, now or at any time in the future, whether in
writing, orally or electronically any comment that Employee knows or reasonably
should know is critical in any material respect of the Company or any of its
directors or officers or is otherwise detrimental in any material respect to the
business or financial prospects or reputation of the Company. Subject to
paragraph 5, the Company (via any authorized public statement) shall not make,
directly or indirectly, now or at any time in the future, whether in writing,
orally or electronically any comment that it knows or reasonably should know is
critical in any material respect of Employee or is otherwise detrimental in any
material respect to Employee’s reputation. Nothing in the foregoing shall
preclude any of the parties covered by this paragraph 3 from providing truthful
disclosures required by applicable law or legal process.


4.Confidential Information. Subject to paragraph 5, Employee shall not during or
after Employee’s employment with the Company, in any manner, directly or
indirectly, use or disclose to any third party any Confidential Information
except as required in the course of performance of Employee’s employment with
the Company and as authorized by the Company in writing. For purposes of this
Agreement, the term “Confidential Information” shall be deemed to include, but
not limited to, trade secrets, proprietary information, information which
derives independent economic value from not being generally known outside the
Company and research and data, operating and marketing information, techniques
and procedures, customer lists, employee lists, supplier lists, training manuals
and procedures, business plans, projections and strategies, pricing information
and financial reports of the Company or any of its predecessors, West Central
Cooperative, REG, LLC (fka Renewable Energy Group, LLC) and InterWest, L.C. (the
“Predecessors”), in any form, which are not generally known to the public.


5.Confidential Disclosure in Reporting Violations of Law or in Court Filings.
The parties acknowledge and agree that Employee, and the Company for purposes of
paragraph 3, may disclose Confidential Information in confidence, directly or
indirectly, to federal, state, or local government officials, including but not
limited to the Department of Justice, the Securities and Exchange Commission,
the Congress, and any agency Inspector General or to an attorney, for the sole
purpose of reporting or investigating a suspected violation of law or regulation
or making other disclosures that are protected under the whistleblower
provisions of state or federal laws or regulations. Employee, and the Company
for purposes of paragraph 3, may also disclose Confidential Information in a
document filed in a lawsuit or other proceeding, but only if the filing is made
under seal. Nothing in this Agreement is intended to conflict with federal law
protecting confidential disclosures of a trade secret to the government or in a
court filing, 18 U.SC. § 1833(b), or to create liability for disclosures of
Confidential Information that are expressly allowed by 18 U.S.C. § 1833(b).


6.Creations. Employee acknowledges that Employee may conceive of or otherwise
create ideas, inventions, original works of authorship, product designs, logos,
brand names, trade or service marks, and/or other similar or related items
during the course of Employee’s employment (“Creations”). To the extent that any
such Creations relate to the Company’s or Predecessors’ business or their
customers or customer’s business, Employee hereby assigns to the Company all
rights, titles and interests in any such Creations, including, without
limitation, all patent, trade secret, trademark, service mark, trade dress,
copyright and other intellectual property and similar or related rights.


During the term of Employee’s employment by the Company and for the period of
one


-3-







--------------------------------------------------------------------------------





(1) year following termination of employment by Employer and any of its
Affiliates with or without cause, employee shall promptly disclose in writing to
the Company all such intellectual property and other similar or related rights
conceived or made by Employee, either solely or in concert with others.


Employee shall, at the Company’s request and expense, execute specific
assignments to any and all such intellectual property and other similar or
related rights and execute, acknowledge and deliver such other documents and
take all such further action as may be requested by the Company, at any time
during or subsequent to the period of Employee’s employment with the Company, to
obtain, procure, prosecute, transfer, assign, enforce, or defend any and all
national or international intellectual property and/or other similar or related
rights assigned hereby to the Company.


Without diminishing in any way the rights granted to the Company, where lawful,
if a Creation is described in a patent application or is disclosed to a third
party by Employee within six
(6) months after Employee’s termination of employment with the Company, Employee
agrees that it is to be presumed that the Creation was conceived, made,
developed, acquired or created by Employee during the period of employment by
the Company, unless Employee can prove otherwise.


7.Return of Property. All files, records, documents, manuals, books, forms,
reports, memoranda, studies, data, calculations, recordings, or correspondence,
whether visually perceptible, machine-readable or otherwise, in whatever form
they may exist, and all copies, abstracts and summaries of the foregoing, and
all physical items related to the business of the Company, whether of a public
nature or not, and whether prepared by Employee or not, are and shall remain the
exclusive property of the Company, and shall not be removed from its premises,
except as required in the course of Employee’s employment by the Company,
without the prior written consent of the Company. Such items, including any
copies or other reproductions thereof, shall be promptly returned by Employee to
the Company at any time upon the written request of the Company (or, if
requested by the Company, destroyed by Employee).


8.Scope; Injunction. Employee agrees that the covenants contained in this
Agreement are reasonable in scope, area and duration and are necessary in
furtherance of the legitimate interests of the Company in protecting its
business. Employee represents and warrants that Employee has available to
Employee sufficient other means of support and that observance of the covenants
contained in this paragraph will not deprive Employee of the ability to earn a
livelihood or to support Employee’s dependents. Employee acknowledges and agrees
that the services rendered by Employee to the Company, and the information
disclosed to Employee during and by virtue of Employee’s employment, are of a
special, unique and extraordinary character. In the event of the breach of this
Agreement, Employee acknowledges and agrees that irreparable injury will result
to the Company and that injunctive relief to restrain the violation of this
Agreement is appropriate in addition to any other remedies to which the Company
may be entitled at law or in equity, all remedies being cumulative and not
exclusive. In addition, Employee shall defend, indemnify and hold the Company
and its directors, officers, shareholders, employees and agents, harmless from
and against any claim, demand, proceeding, loss, liability, damage, cost or
expense, including court costs and attorneys’ fees, arising in connection with
or resulting from any willful material breach of warranty, misrepresentation or
nonfulfillment of any agreement on the part of Employee under this Agreement
whether that claim, demand or proceeding is brought by the Employer, an
Affiliate of Employer or a third party.


9.No Guarantee of Employment. This Agreement does not confer upon Employee any
rights to continue in the employ or service of the Company. Except as may be
provided in a separate written agreement, Employee’s employment with or service
for the Company is “at will” and Company or Employee may terminate Employee’s
employment at any time, for any reason or no reason, with or without cause or
notice.


10.Change of Employer. Employee acknowledges that in the event Employee’s
employment changes from Employer to an Affiliate of Employer, that such change
of employment shall be considered to be an assignment of this Agreement to such
new employer, consented to by Employee without further action on Employee’s
part. Employee acknowledges that the Employer and any Affiliate of Employer
subsequently employing Employee shall have the right to enforce any rights
hereunder. Actions which may be taken by the Company hereunder may be


-4-







--------------------------------------------------------------------------------





exercised by the President of the Employer (or of any Affiliate of Employer
subsequently employing Employee) or the Board of the Employer (if Employee
serves as the President of the Employer).


11.Miscellaneous. This Agreement constitutes the entire agreement between the
parties hereto pertaining to the subject matters hereof, and supersedes all
negotiations, preliminary agreements and all prior and contemporaneous
discussions and understandings of the parties in connection with the subject
matters hereof. No amendment, waiver, change or modification of any of the
terms, provisions or conditions of this Agreement shall be effective unless made
in writing and signed or initialed by each of the parties hereto. Waiver of any
provision of this Agreement shall not be deemed a waiver of future compliance
therewith and such provision shall remain in full force and effect. In the event
any provision of this Agreement is held invalid, illegal or unenforceable, in
whole or in part, the remaining provisions of this Agreement shall not be
affected thereby and shall continue to be valid and enforceable. If, for any
reason, a court finds that any provision of this Agreement is invalid, illegal
or unenforceable as written, but that by limiting such provision it would become
valid, legal and enforceable, then such provision shall be deemed to be written
and shall be construed and enforced as so limited. In addition, in the event a
court determines any provision of this Agreement unenforceable under the laws of
its jurisdiction, this Agreement shall not be deemed unenforceable under the
laws and regulations of any other jurisdiction. This Agreement shall be governed
by and construed in accordance with the laws of the state of Iowa without regard
to conflicts of laws principles. Each of the parties hereby irrevocably submits
to the exclusive jurisdiction of any United States Federal court sitting in Iowa
in any action or proceeding arising out of or relating to this Agreement or any
agreement, document or instrument contemplated hereby, and each party hereby
irrevocably agrees that all claims and counterclaims in respect of such action
or proceeding may be heard and determined in any such United States Federal
court. Each of the parties irrevocably waives any objection, including without
limitation, any objection to the laying of venue or based on the grounds of
forum non convenience, which it may now or hereafter have to the bringing of any
such action or proceeding in such respective jurisdictions. Each of the parties
irrevocably consents to the service of any and all process in any such action or
proceeding brought in any court in or of the State of Iowa by the delivery of
copies of such process to each party at its address specified herein or by
certified mail directed to such address. Words and phrases herein shall be
construed as in the singular or plural number and as masculine, feminine or
neuter gender, according to the context. The titles or captions of paragraphs of
this Agreement are provided for convenience of reference only and shall not be
considered a part hereof for purposes of interpreting or applying this Agreement
and such titles or captions do not define, limit, extend, explain or describe
the meaning, scope or extent of this Agreement or any of its terms or
conditions. This Agreement shall be binding upon and inure to the benefit of the
parties hereto and their respective legal representatives, heirs, successors and
assigns. Nothing in this Agreement, express or implied, is intended to confer
upon any party, other than Employee, Employer and Employer’s Affiliates who may
subsequently employ Employee (and their respective heirs, legal representatives,
successors and assigns), any rights, remedies, obligations or liabilities under
or by reason of this Agreement. This Agreement may be executed in any number of
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument, and in making proof
hereof, it shall not be necessary to produce or account for more than one such
counterpart. Those provisions and obligations of this Agreement which are
intended to survive shall survive notwithstanding termination of Employee’s
employment with the Company.


“Affiliate” means, for purposes of this Agreement, Renewable Energy Group, Inc.
(if not the Employer), and any corporation, limited liability company or other
entity directly or indirectly controlled by, or under common control with,
Renewable Energy Group, Inc. as of the date on which, or at any time during the
period for which, the determination of affiliation is being made. For purposes
of this definition, the term “control” (including the correlative meanings of
the terms “controlled by” and “under common control with”), as used with respect
to any entity, means the possession, directly or indirectly, of the power to
direct or cause the direction of the management policies of such entity, whether
through the ownership of voting securities or by contract or otherwise.




-5-







--------------------------------------------------------------------------------







[Signature Page to Warner Employee Non-Competition and Confidentiality
Agreement]


IN WITNESS WHEREOF, the Employer and Employee have executed this Agreement on
the dates set forth below their respective signatures.
RENEWABLE ENERGY GROUP, INC.


By: /s/ Jeffrey Stroburg
Name: Jeffrey Stroburg
Title: Chairman


Employee


By: /s/ Cynthia J. Warner
Name: Cynthia J. Warner






-6-





